Title: John Adams to John Quincy Adams, 22 March 1780
From: Adams, John
To: Adams, John Quincy



My dear Son
Paris March 22 1780

I have just now received your Letter, of Yesterday, and am very well pleased with it, because it is written with care, in an handsome Hand, and is prettily expressed, which shews that nothing is wanting but Pains and care, to make you an excellent Writer, for your Age.
I am of Mr. Pechini’s Opinion that it is better to keep your Brother Charles to conjugating Verbs for some time, I agree therefore to his Proposition, and will give him some Assistance in this Exercise, by making Charles a Present of another Grammar, which I found Yesterday. The Title of it is, Les Verbes Francois, ou nouvelle Grammaire en form de Dictionaire Par. M. Demarville.
The Critical Reviewers, March 1 1767 said of this Book. “Every one acquainted with the french Language, knows, that the Intricacies of the irregular Verbs render it the most difficult for Foreigners to speak or write with Propriety; and this Pocket Dictionary will certainly be serviceable to those who are desirous of attaining the Niceties of the French Tongue.”
The monthly Reviewers say. “It is sufficiently known to every one who has studied the French Language, that the most difficult Part of the Task, consists, in the Conjugation of the Verbs. In almost every Language indeed, the Conjugation of the Verbs, constitutes one of the most essential, and at the same Time one of the most difficult Parts of Grammar. Even in English, the few Verbs that can properly be said to be conjugated, are so amazingly irregular, that they give foreigners a great deal of Trouble. But the French Verbs are very different from the English, and like those of the Latin are conjugated through the different Moods and Tenses. The Work before Us is calculated to remove this Difficulty, and will in a great measure answer the Intention and save the Learner much Time and Trouble.”
Mr. Demarville’s Grammar is confined, wholly to one Part of Speech, the Verb. There are a great Number of Verbs conjugated through all the Moods and Tenses, some of them both of the Active and Passive Voices, and some are even conjugated affirmatively, negatively, and interrogatively.
I should Advise Mr. Charles to take his Pen and Ink, and tran­scribe some of these Verbs as conjugated by Demarville, and place the English down against every Word.
As the Letter you inclosed in yours to me, was not Superscribed to any one: I thought it was intended for me, and accordingly opened it, when, to my Surprize I found it written very differently from that to me—very hastily: very carelessly: the Letters badly made, the Lines as crooked as possible. I desire you would write it over again, and take more care. I will not over look one such heedless Piece of Work. I have suffered too many Inconveniences my self, from writing a bad Hand, all my Life, to neglect your Education in this Particular, as mine was.
Let me give you one Piece of Advice more, which is not to spend much of your Time in learning to flourish, with your Pen. Ornaments of this Kind, if not done with very great skill, are worse than none, and an Accuracy, and real Elegance in them would cost you more time to acquire than they are worth.—I am with the tenderest Affection, your Father,

John Adams

